DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15 and 16, language such as particularly and preferably fail to particularly point out and distinctly claim the subject matter since it is not clear if the claim requires what is particularly/preferably included in the claim. For the purpose of examination, particularly and preferably will be treated as being optional choices. 
Claim 17 recites the limitation "determination device". There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, anything that determines will be considered a determination device. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly. The claim(s) recite(s) processing image data, determining a surface extent and/or spatial extent of the wear zone and classifying the state of wear of the tool. 
	The instant application in 0108 describes processing image data as involving assigning values. Assigning values is a mathematical calculation and therefore the limitation, under broadest reasonable interpretation, recites a mathematical concept. 
	The instant specification in 0020 describes that the determined surface extent/spatial extent is a quantitate indication of area or volumes. Determining of quantitate indications is a mathematical calculation and therefore the limitation, under broadest reasonable interpretation, recites a mathematical concept.
	Classifying the state of wear of the tool as described in 0065 of the instant specification, under broadest reasonable interpretation, covers performance of the limitation in the mind. Therefore, this limitation recites a mental process. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because recording at least one optical image of the surface of the tool is well known in the art as evidenced by the cited prior art such as in Vander Neut and Schwarzmann as shown in the 35 USC 102(a)(2) and 35 USC 103 rejection below.
	Claim 14 recites similar language and are rejected under 35 USC 101 for similar reasons. 
	The image processing module, computation module and classifier module are explained in the instant specification as being part of a generic computer. Other than being part of a computer, nothing precludes the limitations of claim 14 to be mathematical concepts and/or mental processes. 
Claims dependent from claims 2-13, 15-17 are rejected due to their dependency from claims 1, and 14 respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3, 5-7, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vander Neut et al (US PUB. 20210383160, herein Vander Neut). 

	Regarding claims 1 and 14, Vander Neut teaches A method for determining the state of wear of a tool, comprising the following steps: 
a) recording at least one optical image of a surface of the tool (0014 “type of wear can also include normal wear. In one aspect, a convolutional neural network is used to classify wear patterns depicted on images captured during the field inspection”) 
b) processing image data of the at least one optical image in order to detect a wear zone (0014 “type of wear can also include normal wear. In one aspect, a convolutional neural network is used to classify wear patterns depicted on images captured during the field inspection”) ; 
c) determining a surface extent and/or spatial extent of the wear zone (0052); 
d) classifying the state of wear of the tool on the basis of the extent determined (0052 0056).

Regarding claim 3, Vander Neut teaches a method according to Claim 1. 
Vander Neut further teaches wherein the image data comprise a three- dimensional image of the surface, and in that the image data corresponding to the three-dimensional image are used to detect the wear zone and/or to determine the extent of the wear zone (0018 “the end result is a 3D image that is used to detect wear in the equipment.”).

Regarding claim 5, Vander Neut teaches a method according to Claim 1. 
Vander Neut further teaches wherein a spatial deviation of a current profile of the surface from a setpoint profile of a cutting edge is determined in order to determine the extent of the wear zone (0059 “a first three-dimensional image depicting a surface of a portion of a piece of equipment is received at a first point in time”, 0062 “a second three-dimensional image depicting the surface of the portion of the piece of equipment is received at a second point in time.”, 0067 “a composite model of the surface is generated by overlaying the second three-dimensional model and the first three-dimensional model…Where the dimensions of both models are the same, the composite model could take on a third color. Where the dimensions are different, the individual model surfaces could be viewed. The differences between the two models will then be apparent.”). 

Regarding claim 6, Van Neut teaches A method according to Claim 5. 
Vander Neut further teaches wherein the setpoint profile of the cutting edge of the tool is reconstructed on the basis of the image data (0059 “a first three-dimensional image depicting a surface of a portion of a piece of equipment is received at a first point in time”, 0062 “a second three-dimensional image depicting the surface of the portion of the piece of equipment is received at a second point in time.”, 0067 “a composite model of the surface is generated by overlaying the second three-dimensional model and the first three-dimensional model…Where the dimensions of both models are the same, the composite model could take on a third color. Where the dimensions are different, the individual model surfaces could be viewed. The differences between the two models will then be apparent.”).

Regarding claim 7, Van Neut teaches a method according to Claim 5. 
Vander Neut further teaches wherein a wear volume is calculated (0047 “The material change can be a change in volume as the base material of the equipment wears away…Material changes can be visually depicted for a user through presentation component 330.”) with the aid of the deviation determined (0059 “a first three-dimensional image depicting a surface of a portion of a piece of equipment is received at a first point in time”, 0062 “a second three-dimensional image depicting the surface of the portion of the piece of equipment is received at a second point in time.”, 0067 “a composite model of the surface is generated by overlaying the second three-dimensional model and the first three-dimensional model…Where the dimensions of both models are the same, the composite model could take on a third color. Where the dimensions are different, the individual model surfaces could be viewed. The differences between the two models will then be apparent.”).

Regarding claim 15, Van Neut teaches An apparatus according to Claim 14.
Van Neut further teaches wherein the camera is integrated into a processing machine having a holder for the tool, particularly in such a way that the camera can record the optical image of the surface of the tool when the tool is held in the holder (fig. 2, 0018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Neut et al (US PUB. 20210383160, herein Vander Neut) in further view of Schwarzmann (US PUB. 20190070682). 

Regarding claim 2, Vander Neut teaches A method according to Claim 1.
Vander Neut does not teach wherein the image data comprise a two- dimensional image of the surface, and in that the image data corresponding to the two-dimensional image are used to detect the wear zone.
Schwarzmann does teach wherein the image data comprise a two- dimensional image of the surface, and in that the image data corresponding to the two-dimensional image are used to detect the wear zone (fig. 4, 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut with the two dimensional wear detection of equipment teachings of Schwarzmann since both references are directed towards wear detection and because Schwarzmann further teaches using two dimensional images for empirically determining wear marks in images for optimizing machining quality and tool costs. 

Regarding claim 4, Vander Neut teaches a method according to Claim 1.
While Vander Neut teaches its determination of the state of wear is able to be done on equipment including any part of a machine or an entire machine (0017), Vander Neut does not explicitly teach wherein the method is configured to determine the state of wear of one of the following tools: - an electrode for eroding in a sinker EDM machine, - a wire for eroding in a wire EDM machine, - a grinding or drilling tool for workpiece processing in a machine tool. 
Schwarzmann further teaches wherein the method is configured to determine the state of wear of one of the following tools:
- an electrode for eroding in a sinker EDM machine, 
- a wire for eroding in a wire EDM machine,
- a grinding or drilling tool for workpiece processing in a machine tool (0027 “in the image of a cutting edge of the tool”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut with the two dimensional wear detection of equipment teachings of Schwarzmann since both references are directed towards wear detection for different types of tools and because Schwarzmann further teaches using two dimensional images for empirically determining wear marks in images for optimizing machining quality and tool costs. 

Regarding claim 16, Vander Neut teaches A machine tool arrangement, comprising a machine tool (0017), preferably a processing centre, a sinker or wire EDM machine or a drilling centre, and an apparatus according to Claim 14 (see rejection of claim 14)
and in that the image processing module, the computation module and the classifier module are held in a processing apparatus (0029).
Vander Neut does not teach wherein the camera is integrated into the machine tool or is arranged thereon, the processing apparatus being fully or partially contained in the machine tool or being arranged externally to the latter and connected to it in respect of signals.
Schwarzmann does teach wherein the camera is integrated into the machine tool or is arranged thereon (0046 fig. 2), 
the processing apparatus being fully or partially contained in the machine tool or being arranged externally to the latter and connected to it in respect of signals (0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut with the two dimensional wear detection of equipment teachings of Schwarzmann since both references are directed towards wear detection for different types of tools and because Schwarzmann further teaches using two dimensional images for empirically determining wear marks in images for optimizing machining quality and tool costs.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Neut et al (US PUB. 20210383160, herein Vander Neut) in further view of Laurent et al (US PUB. 20180117725, herein Laurent). 

Regarding claim 8, Vander Neut teaches a method according to Claim 1. 
Vander Neut further teaches wherein the state of wear of a [solid-shaft] tool is determined, a first state of wear of a [cutting] geometry on the lateral side and a second state of wear of a [cutting] geometry on the end side being determined separately (0018 “FIG. 2, a closer look at tooth 101 and a scanning rig 200 is provided… scanning rig 200 includes a left scanner 202 and a right scanner 206… As the scanners 202 and 206 slide along the faces of the tooth 101, three-dimensional images are captured”, 0017 “Aspects of the technology are not limited to use with a gear or just to equipment that includes gears. The term equipment can be used to describe any part of a machine or an entire machine” fig. 2 shows that there are two scanners. Scanner 206 is focused solely on the right lateral side while scanner 202 focuses on the left lateral side along with the top which is a different side and corresponds with the end side). 
Vander Neut does not teach solid-shaft tool and cutting geometry. 
Laurent does teach solid-shaft tool and cutting geometry (0049 “a milling machine fitted with a milling tool 3 having cutting teeth 5”, 0024-0025, fig. 1 shows the solid shaft labelled 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut with the milling tool teachings of Laurent since both references are directed towards tool wearing and because Laurent further teaches studying cutting geometry of even new milling tool to avoid reducing productivity (0008). 

Regarding claim 9, Vander Neut and Laurent further teach a method according to Claim 8. 
Vander Neut further teaches wherein an algorithm based on a first data set is used to determine the first state of wear, and in that an algorithm based on a second data set is used to determine the second state of wear, the first data set and the second data set being different  (0059 “a first three-dimensional image depicting a surface of a portion of a piece of equipment is received at a first point in time”, 0062 “a second three-dimensional image depicting the surface of the portion of the piece of equipment is received at a second point in time.”, 0067 “a composite model of the surface is generated by overlaying the second three-dimensional model and the first three-dimensional model…Where the dimensions of both models are the same, the composite model could take on a third color. Where the dimensions are different, the individual model surfaces could be viewed. The differences between the two models will then be apparent.”).

Claim 10-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Neut et al (US PUB. 20210383160, herein Vander Neut) in further view of Knecht et al (US PUB, 20110281503, herein Knetcht). 

Regarding claim 10, Vander Neut teaches A method for reconditioning a tool, comprising the following steps: a) determining the state of wear of a tool with a method according to Claim 1 (see above for the rejection of claim 1). 
Vander Neut does not teach b) controlling at least one device for reconditioning the tool, in particular by means of a grinding process, when the state of wear satisfies predetermined conditions.
Knecht does teach b) controlling at least one device for reconditioning the tool, in particular by means of a grinding process, when the state of wear satisfies predetermined conditions (0010 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut with the grinding of knives teachings of Knetcht since Knetcht teaches a means for achieving an existing contour of a worn tool by regrounding (0015). 

Regarding claim 11, Vander Neut and Knetcht teach a method according to Claim 10.
Knetcht further teaches wherein a processing geometry of the device for reconditioning the tool is determined with the aid of the at least one recorded optical image (0022, 0047). 

Regarding claim 12, Vander Neut and Knetcht teach A method according to Claim 10. 
Vander Neut and Knetcht further teach wherein a device for recording the at least one optical image is arranged at a first use location (Knetcht 0015 “The cutting edge contour can be recorded by the sensor unit, such that this contour can be followed by the electronic evaluating and control unit during the grinding.”), in that data obtained at the first use location are saved in a database (Vander Neut 0029), in that the reconditioning device is arranged at a second use location, and in that the reconditioning device retrieves data from the database (Knetcht 0010, 0014-0015).

Regarding claim 17, Vander Neut teaches An arrangement, comprising: 
an apparatus for determining the state of wear of a tool according to Claim 14 (see rejection of claim 14). 
Vander Neut does not teach b) a device for reconditioning the tool, in particular by means of a grinding process; c) a controller for controlling the reconditioning device, which is configured in such a way that it receives information relating to the state of wear from the determination device and controls the device for reconditioning the tool as a function of the information received.
Knecht teaches b) a device for reconditioning the tool, in particular by means of a grinding process (0013); 
c) a controller for controlling the reconditioning device, which is configured in such a way that it receives information relating to the state of wear from the determination device and controls the device for reconditioning the tool as a function of the information received (0010, 0013-0014, after use corresponds to information relating to the state of wear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut with the grinding of knives teachings of Knetcht since Knetcht teaches a means for achieving an existing contour of a worn tool by regrounding (0015).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Neut et al (US PUB. 20210383160, herein Vander Neut) in further view of Knecht et al (US PUB, 20110281503, herein Knetcht) in further view of Sullivan et al (US PUB. 20200156210, herein Sullivan). 
Regarding claim 13, Vander Neut and Knetcht teach A method according to Claim 12. 
Vander Neut and Knetcht do not teach wherein the tool is provided with a unique identifier, and in that the data assigned to the tool in the database are linked with the unique identifier.
Sullivan teaches wherein the tool is provided with a unique identifier, and in that the data assigned to the tool in the database are linked with the unique identifier (0128). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut and the grinding of knives teachings of Knetcht with the method of analyzing real time data from tool applications teachings of Sullivan since Sullivan teaches a means for providing a pointer reference on tools so as to direct computing devices to information regarding specific tools that is stored on database servers (0175). 


Conclusion
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.D.S./            Examiner, Art Unit 2116                                                   

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116